NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY J. LEVI,                                No. 19-55619

                Plaintiff-Appellant,            D.C. No. 2:18-cv-06156-CBM-
                                                RAO
 v.

DANNY STRONG, an individual; et al.,            MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                  Consuelo B. Marshall, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Timothy J. Levi appeals pro se from the district court’s judgment dismissing

his copyright action alleging that defendants’ television show Empire infringes on

his copyright in his manuscript Unity Incorporated: The Mastermind. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Levi fails to challenge the district court’s bases for dismissal, and he has

therefore waived any such challenge. See Indep. Towers of Wash. v. Washington,

350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any claims that were

not actually argued in appellant’s opening brief.”); Greenwood v. FAA, 28 F.3d
971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an

appellant[.]”).

      We reject as unsupported by the record Levi’s contentions that another

federal court had already determined that Levi had proven his copyright claim and

that the district court prevented him from attending a hearing on his motion for a

preliminary injunction.

      AFFIRMED.




                                          2                                    19-55619